Plaintiff brought suit to recover damages for personal injury alleged to have been inflicted through the negligence of the defendants. The material allegations of the complaint were denied by the answer. The two issues of negligence and damages were answered in favor of the plaintiff who recovered judgment upon the verdict. The only to questions presented by the appeal are (1) whether an issue as to contributory negligence should have been submitted to the jury, and (2) whether the action should have been dismissed as in case of nonsuit. We are of opinion that upon each of these questions the ruling of the trial court was correct and that the action has been disposed of in substantial compliance with the requirements of the law.
We find no error justifying a new trial.
No error.